10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

______FILED __RECEIVED

_____ENTERED _____SERVEDON
ceuNSHJPARnEsuFREcuao

l

 

 

 

APH 30 mg

 

 

UNITEH STATES DISTRICT CDUR

VAD CLERK US D|STRlCT COURT
larsch oF NE P DISTR|CT UF NEVADA

By, DEPuw

 

 

 

 

UNITED STATES OF AMERICA,

Plaintiff, Case No. 2:15-cr-018-APG-VCF

ORDER TEMPORARILY

LORRAINE RIDDIOUGH, UNSEALING NOTES

)
)
l
vs. )
l
)

Defendant. )

On 3-29-2019, Heather K. Newman, Transcriber, received
a Transcript Order form requesting a transcript of the Motion
Hearing, held on 3-11-2016, from Alyssa D. Bell, in which a
portion of the hearing was sealed.

IT IS THE ORDER OF THE COURT that the sealed transcript
shall be unsealed for the limited purpose of providing a copy of
the transcript as requested by Alyssa D. Bell.

IT IS FURTHER ORDERED that the sealed transcript shall
thereafter be resealed, and a certified copy of the transcript
be delivered to the Clerk pursuant to 28, U.S.C., Section
753(b), until further order of this Court.

IT IS FURTHER CRDERED that the receiving party shall
not disclose the sealed contents of the transcript of the
proceeding to anyone other than the representatives of the

parties directly concerned with this case.

DATED this w day of flint , 20§9.

 

CAM FERENBACH
United States Magistrate Judge

 

 

